Citation Nr: 1716147	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-52 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for anaplastic oligodendroglioma, to include as due to herbicide exposure.

2. Entitlement to service connection for anaplastic oligodendroglioma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 Rating Decision issued by Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois.

The issue of entitlement to service connection for anaplastic oligodendroglioma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2002 Rating Decision, the RO denied the Veteran's claim for entitlement to service connection for anaplastic oligodendroglioma associated with herbicide exposure.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the February 2002 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for anaplastic oligodendroglioma and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2002 Rating Decision that denied the claim for entitlement to service connection for anaplastic oligodendroglioma associated with herbicide exposure is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

2. Evidence received since the February 2002 decision is new and material and the criteria for reopening the claim for entitlement to service connection for anaplastic oligodendroglioma have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In February 2002, the RO denied the Veteran's claim for entitlement to service connection for anaplastic oligodendroglioma associated with herbicide exposure.  Although he is presumed to have been notified of this denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  Therefore, this denial became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

In its February 2002 denial, the RO indicated that "[d]irect service connection cannot be established, because the service medical records are silent for the claimed condition.  Presumptive service connection cannot be established, because anaplastic oligodendroma is not one of the 10 conditions associated with herbicide exposure for which service connection can be granted."  Thus, one of the bases for the prior denial was a lack of nexus between the diagnosed anaplastic oligodendroma and service.  The evidence received since the February 2002 denial includes multiple private medical opinions suggesting the Veteran's anaplastic oligodendroma is related to herbicide exposure in service.  See January 2011 Opinion of Dr. E.D., July 2013 Opinion of Dr. T.J.B., February 2017 Opinion of Dr. J.D.B.  The Board notes that for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim is warranted.
 

ORDER

The application to reopen a claim for service connection for anaplastic oligodendroglioma, to include as due to herbicide exposure, is granted.


REMAND

This claim was certified to the Board in November 2016.  In March 2017, the Veteran submitted a February 2017 private medical opinion from Dr. J.D.B.  

To this end, when the AOJ receives additional evidence after the records are transferred to the Board for appellate consideration, the evidence must be forwarded to the Board if it has a bearing on the appellate issue.  38 C.F.R. § 19.37(b).  Here, the February 2017 medical opinion has a bearing on the issue of entitlement to service connection for anaplastic oligodendroglioma.  As this evidence is in the VBMS file, it has effectively been forwarded to the Board. 
When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. §  19.37 (b), "[t]he Board will then determine what action is required with respect to the additional evidence."  In the October 2016 VA Form 9 it is indicated that the Veteran would obtain additional evidence.  It is further noted that the Veteran did not wish the case to be moved "forward" to the Board until the RO had a chance to consider this additional evidence.  A similar request was made by the Veteran's representative in a correspondence that accompanied the VA Form 9.  Following certification of the claim to the Board and the submission of the February 2017 medical opinion, the Veteran's representative submitted another statement, in March 2017, indicating the Veteran's desire to have the AOJ consider the newly submitted evidence.  

In these circumstances, the Board finds a remand is warranted for initial AOJ review of the February 2017 medical opinion of Dr. J.D.B. and, if the claim remains denied, issuance of a Supplemental Statement of the Case (SSOC) to the Veteran and his representative if necessary.

Accordingly, the case is REMANDED for the following action:

Review the February 2017 medical opinion of Dr. J.D.B. and any other pertinent evidence received since the August 2016 Statement of the Case and readjudicate the claim for entitlement to service connection for anaplastic oligodendroglioma, to include as due to herbicide exposure.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


